Citation Nr: 0808506	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a disability evaluation in excess of 40 
percent for lumbar degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This claim was remanded by the Board for further development 
in March 2005.  Specifically, the Board requested a new VA 
examination for the veteran and VA medical records from the 
VA medical centers in Orlando, Florida and Gainesville, 
Florida, from October 2003 to the present.  Although a new VA 
examination was conducted, and records from the Gainesville 
VA Medical Center (VAMC) were obtained, records from the 
Orlando VAMC have not been associated with the claims file.

The Board further notes that, in the November 2007 brief 
filed by the veteran's representative, the matter of total 
disability due to individual unemployability (TDIU) was 
raised.  Following the completion of the directives of the 
following REMAND, the RO should develop the veteran's TDIU 
claim accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Though the Board regrets any further delay in this appeal, an 
additional remand is required.  In the Board's March 2005 
remand, the RO was specifically directed to obtain medical 
records from the Orlando VAMC from October 2003 to the 
present.  However, those records are not associated with the 
veteran's claims file, and they were not discussed in the 
September 2005 supplemental statement of the case (SSOC).

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   There is no indication that a request 
for these records has been made.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  On remand, the RO should 
obtain complete information from the appellant regarding the 
health care providers that have provided treatment to the 
veteran for his service-connected back condition, and should 
associate any records not already obtained with the record on 
appeal.  Of heightened interest are records from the Orlando 
VAMC, from 2003 to present, records from the Gainesville 
VAMC, from February 2005 to present, and records from the 
Tampa VAMC, from March 2005 to present.  If any of these sets 
of records do not exist or are otherwise unavailable, that 
should be noted and associated with the veteran's claims 
file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's March 2005 remand.

Further, in a November 2007 brief, the veteran's 
representative noted that, during the veteran's August 2005 
VA examination, the veteran stated that his service-connected 
back condition forced him to end his gainful employment as a 
construction worker.  However, the examiner did not opine as 
to whether the veteran was incapable of obtaining gainful 
employment due solely to his service-connected disability.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Because the veteran's 
most recent examination was conducted in August 2005, and 
because the VA examiner did not address the veteran's 
employability due to his service-connected condition, an 
additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for lumbar degenerative disc 
disease at L5-S1, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his lumbar degenerative disc 
disease and the effect that worsening has 
on his employment and daily life.  
Examples of the types of medical and lay 
evidence that the veteran may submit 
should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.71a,  specifically 
Diagnostic Codes 5010, 5243, 5292, 5293, 
and 5295 as applicable to the veteran's 
claim during each time period on appeal
 
2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected back disorder.  Of 
particular interest are medical records 
from the Orlando VAMC, from 2003 to 
present, the Gainesville VAMC, from 
February 2005 to present, and the Tampa 
VAMC, from March 2005 to present.  If any 
of these sets of records do not exist or 
are otherwise unavailable, that should be 
noted and associated with the veteran's 
claims file.

3.  Following the receipt of these 
records, to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination to 
assess the current severity of his 
service-connected lumbar degenerative disc 
disease.  The RO should advise the veteran 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include range of 
motion findings for the thoracolumbar 
spine, and any other test deemed necessary 
by the examiner.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with the 
service-connected lumbar degenerative disc 
disease due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

The examiner should also indicate the 
total duration of incapacitating episodes 
(in weeks), if any, the veteran has 
experienced during the previous 12-month 
period.  An "incapacitating episode" is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

Finally, the examiner should opine as to 
whether the veteran is unemployable solely 
as a result of his service-connected 
disability.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

